In re Nalls, Marice S.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Civ. B, No. 07-07-0697; to the Court of Appeal, First Circuit, No. 2013 KW 1360.
Writ granted in part; otherwise denied. Given that the time Limitations for instituting prosecution on the armed robbery count had prescribed, relator’s trial counsel rendered ineffective assistance when he failed to file a motion to quash on that basis. See La.C.Cr.P. art. 572(A)(1); R.S. 14:64(B); La.C.Cr.P. art. 532(7). Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Washington, 491 So.2d 1337 (La.1986). The application is therefore granted for the sole purpose of vacating relator’s armed robbery conviction and sentence. Relator’s conviction for aggravated rape and sentence of life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence remain undisturbed In all other respects, the application is denied.
KNOLL and CLARK, JJ., would deny.